CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. DOUBLE ASTERISKS DENOTE SUCH OMISSIONS. ROYALTY INTEREST ACQUISITION AGREEMENT Dated as of April 22, 2016 between Aviragen Therapeutics, Inc., Biota Scientific Management Pty. Ltd. and Biota Holdings Pty Ltd and HealthCare Royalty Partners III, L.P. TABLE OF CONTENTS Page Article I. DEFINITIONS Section 1.01 Definitions. 1 Section 1.02 Currency 11 Article II. SALE AND ASSIGNMENT Section 2.01 Sale and Assignment. 11 Section 2.02 Royalty Interest Payments. 11 Section 2.03 Closing Payment. 12 Section 2.04 No Assumption. 12 Article III. REPRESENTATIONS AND WARRANTIES OF SELLERS Section 3.01 Organization. 12 Section 3.02 Authorizations; Enforceability. 12 Section 3.03 Litigation. 13 Section 3.04 Compliance with Laws. 13 Section 3.05 Conflicts. 13 Section 3.06 Ownership. 13 Section 3.07 Subordination. 14 Section 3.08 License Agreements. 14 Section 3.09 Net Sales. 15 Section 3.10 Broker’s Fees. 16 Section 3.11 Information. 16 Section 3.12 Insolvency Event; Material Adverse Effect. 16 Section 3.13 Patent Rights. 16 Section 3.14 Exploitation; Material Information. 17 Section 3.15 Taxes. 17 Article IV. REPRESENTATIONS AND WARRANTIES OF BUYER Section 4.01 Organization. 17 Section 4.02 Authorization. 17 Section 4.03 Broker’s Fees. 18 Section 4.04 Conflicts. 18 Article V. COVENANTS Section 5.01 Consents and Waivers. 18 Section 5.02 Compliance. 18 Section 5.03 Confidentiality; Public Announcement. 19 Section 5.04 Protective Rights Agreement. 20 Section 5.05 Further Assurances. 21 Section 5.06 Notice by Sellers; Enforcement of License Agreements. 21 Section 5.07 Patent Rights. 23 Section 5.08 Negative Covenants. 23 Section 5.09 Future Agreements. 23 Section 5.10 Records; Access. 23 Section 5.11 Remittance to Deposit Account; Set-Offs 24 Section 5.12 Certain Covenants of Buyer. 25 Article VI. THE CLOSING; CONDITIONS TO CLOSING Section 6.01 Closing. 25 Section 6.02 Conditions Applicable to Buyer. 25 Section 6.03 Conditions Applicable to Sellers. 26 Article VII. TERMINATION Section 7.01 Termination. 26 Section 7.02 Effects of Expiration or Termination. 26 Article VIII. MISCELLANEOUS Section 8.01 Survival. 27 Section 8.02 Notices. 27 Section 8.03 Successors and Assigns. 28 Section 8.04 Indemnification. 29 Section 8.05 Independent Nature of Relationship; Taxes. 30 Section 8.06 Entire Agreement. 31 Section 8.07 Amendments; No Waivers. 31 Section 8.08 Interpretation. 32 Section 8.09 Headings and Captions. 32 Section 8.10 Counterparts; Effectiveness. 32 Section 8.11 Severability. 32 Section 8.12 Expenses. 32 Section 8.13 Governing Law; Jurisdiction. 32 Section 8.14 Waiver of Jury Trial. 33 EXHIBITS Exhibit A-1 – Collaboration Agreement Exhibit A-2 – Commercialization Agreement Exhibit B – Assignment Exhibit C – Daiichi Consent/Amendment Exhibit D – Protective Rights Agreement Exhibit E-1 – Opinion of Counsel (Transaction Opinion) Exhibit E-2 – Opinion of Counsel (Australian Counsel) Exhibit E-3 – Opinion of Counsel (Buyer Counsel) SCHEDULES Schedule 3.03 – Litigation Schedule 3.09 – Net Sales for the Fiscal Quarter ending December 31, 2015 Schedule 3.10 – Broker’s Fees Schedule 3.13 – Patent Rights This ROYALTY INTEREST ACQUISITION AGREEMENT is made and entered into as of April 22, 2016 by and between Aviragen Therapeutics, Inc. (formerly known as Biota Pharmaceuticals, Inc.), a Delaware corporation (“ Aviragen ”), Biota Holdings Pty Ltd (formerly known as Biota Holdings Limited), a corporation organized and existing under the laws of Victoria, Australia (“
